DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim limitation “communication unit”, “power measurement unit”, and “control unit” in claims 1 and 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
“Communication unit” contains no detail in the specification regarding structure.
“Power measurement unit” is described in the specification paragraph 0054 as “That is, the power measurement unit 110 may include a current transformer detecting a current amount by hardware and a potential transformer detecting a magnitude of the voltage. The power measurement unit 110 transfers the measured measurement value to the control unit 150.”  This is sufficient structure.
“Control unit” appears to be a software based unit which executes calculations.   In order to provide structure for software based claims an algorithm or specific details of the calculation must be shown in the specification.  Paragraph 0078 notes that the control unit may include a processor with an algorithm but does not show or explain how the algorithm functions.
Therefore, claims 1-12 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1, 7, and 13 recite a smart meter, system, and method for comparing “the amount of power consumption with a predetermined power interval and requesting renewable energy through the communication unit based on the comparison result”.
 Each of these claim elements represents both a mathematical concept (comparison).   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation only as a mathematical function but for the recitation of generic computer components (communication unit, power measurement unit [sensor], control unit [processor]) in claim 1, additionally home network, EMS in claim 7), then it falls within the “Mathematical Concept” grouping of abstract ideas. Furthermore, the use of and communication with a power measurement device is merely a data gathering activity and is considered to be insignificant extra-solution activity, because the data gathered is necessary for input to the mathematical comparison.  Accordingly, the claim recites an abstract idea. 
With regard to dependent claims 2-6, 8-12, and 14-18, only further modification or detailing of the type of data being input to the mathematical comparison is modified.   This does not change the abstract idea.
 This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements “requesting renewable energy [through the communication unit] based on the comparison result”.  This is simply a request and not any specific control action affecting the abstract idea.   No renewable energy is actually received or used in the claims as written.
The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control unit (processor), power measurement unit, and general communication unit amounts to no more than mere instructions to apply the exception using a generic computer component.  Communication of the results of the mathematical calculations to a control system for “requesting renewable energy” is the use of a mathematical model to execute a communication.
The concept of using a mathematical model to execute a communication as well as the use of sensors and data acquisition equipment is well-understood, routine, and conventional activity that is not considered to be “significantly more”.   Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.      
The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The claims and specification appear to be a machine translation from the original Korean application.   There are phrases that are generally narrative and indefinite, using words which have a different meaning than the dictionary definition and failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “predetermined power interval” in claims 1, 7, and 13 is used by the claim to mean “power range,” while the accepted meaning of the term “interval” is a distance or difference between two points.   
Applicant’s claim 2 states “…compares the amount of power consumption with the power interval based on a predetermined range”.  It is unclear how the predetermined range differs from the power interval or how an interval can be further defined by a range.   
Applicant’s specification paragraph 0077 states:
[0077] Specifically, the control unit 150 compares the amount of power consumption with a power interval based on a predetermined range. When the power rate system to which the power interval in which the rate is changed is applied is used, the control unit 150 may determine to additionally request renewable energy to the outside before entering the predetermined range of the power interval in which the rate is changed. Therefore, the control unit 150 may prevent an excessive power rate from being charged to the user. A detailed description determined by the control unit 150 will be described through FIGS. 4 to 7.

This paragraph appears to use “interval” and “range” to have the same meaning where the interval is based on the range.  The claim language based on this concept is not clear.   

Comparison to a range/interval is potentially unclear.  It is not possible to compare a number to a range (or power interval) because it is unclear what the comparison result is if that “amount of power consumed” falls below the range, within the range, or above the range.   In this case comparing the “amount of power consumed” to the lower threshold of the range/interval will give the same result.   Either the result is below the range or within the range.   If the result is above the range then we have already entered the next power level and nothing is done.    Applicant is asked to review the claim language for clarity of this complicated issue.

Claims 1, 7, and 13 use the term “communication with the outside”.  This term is not understood.   
Claim 6, 12, and 18 recite “…requests the renewable energy to the outside”.   This phrase is not understood.
Claims 2-6, 8-12, and 14-18 inherit these issues and are rejected for the same reasons.  All claims are further treated as best understood.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0326725 to Carlson et al in view of KR101231704.
With reference to claims 1, 7, and 13, Carlson shows a smart meter, system, and method for controlling a smart meter comprising: a communication unit performing communication with the outside (paragraph 0028 – “network such as the internet”); a power measurement unit collecting the amount of power consumption from an electronic device (paragraphs 0036m, 0039, 0040 discuss metering); and a control unit comparing the amount of power consumption with a predetermined power interval (Paragraph 0035 – “At operation 420, the customer's electricity consumption is limited if the consumption approaches or exceeds the defined threshold(s).”)
Carlson does not show requesting renewable energy through the communication unit based on the comparison result.   Carlson does show limiting power consumption from the grid based on approaching or exceeding a threshold based on a flat rate billing scheme.
KR101231704 shows switching to a renewable power source when power consumption information being monitored exceeds a threshold:  “In this case, the controller 130 analyzes the received power consumption information in real time, and controls the new renewable energy as much as the amount of power consumed in the home to be supplied from the energy storage device 320.”
It would have been obvious to one of ordinary skill in the art to request renewable energy made onsite as shown in KR101231704 when the limitation of Carlson approaches or exceeds the threshold because rather than preventing energy usage from the grid as shown in Carlson you can switch to an alternative source of energy that does not drive the grid energy consumed over the threshold, saving money.   This is done “so that renewable energy is consumed instead of expensive grid power in the home (S3).” as shown in KR101231704.
Specifically with regard to independent claim 7 in addition to what is shown above, KR101231704 shows an energy management system (EMS) storing the renewable energy produced by solar power generation or the home network and a smart meter supplying renewable energy received from at least one of the EMS, the home network, and the solar power generation (“Energy management system according to an embodiment of the present invention is a system for managing energy in various zones according to the setting, as well as the premises”, “Renewable energy generator 310 is a generator installed in the home, and generates renewable energy using solar, solar, wind system, etc., the energy storage device 320 is generated from the renewable energy generator 310 It acts like a battery that stores renewable energy so that it can be used when needed.”).



Referring to claim 2, Carlson shows wherein the control unit compares the amount of power consumption with the power interval based on a predetermined range (paragraph 0035 – “if the consumption approaches or exceeds the defined threshold(s).”).   Examiner notes that a threshold set before reaching a limit is the same as having a range between the threshold and the limit.
Referring to claim 3, KR101231704 shows wherein the communication unit requests the renewable energy based on a location at which the smart meter is provided (“Renewable energy generator 310 is a generator installed in the home, and generates renewable energy using solar, solar, wind system, etc., the energy storage device 320 is generated from the renewable energy generator 310 It acts like a battery that stores renewable energy so that it can be used when needed.”).
Referring to claim 4 and 5, Carlson shows wherein the control unit determines the power interval based on a power rate system and wherein the control unit determines the power interval based on an input payment rate when the power rate system is a prepaid accumulation rate system (paragraphs 0029, 0034, 0035 discuss billing the customer, paragraph 0033 discusses a processive pricing structure with multi-tiered thresholds).   It is noted that the specification does not discuss a “prepaid accumulation rate” system.  The specification discusses a prepaid progressive system (paragraphs 0098-0100).
Referring to claim 6, wherein the control unit requests the renewable energy to the outside based on a required amount of power consumption which the communication unit receives through the electronic device (thresholds are discussed in Carlson paragraph 0035).  This claim is unclear.  Carlson shows metering and approaching billing thresholds while KR101231704 shows switching to renewable energy when a threshold is nearing.

Claims 8-12, and 14-18 are rejected using the same citations and for the same reasons as claims 2-6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117